                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

FRANCIS GRANDINETTI,          )                  CIV. NO. 19-00634 DKW-RT
#A0185087,                    )
                              )                  DISMISSAL ORDER
          Plaintiff,          )
                              )
          vs.                 )
                              )
MITCHELL D. ROTH, et al.,     )
                              )
          Defendants.         )
_____________________________ )

      Before the court is pro se Plaintiff Francis Grandinetti’s prisoner civil rights

Complaint and exhibits. The Complaint names Honolulu City and County and

Hawaii County prosecutors who have apparently had some connection to

Grandinetti’s 1993 conviction, although it contains no discernible claims. Exhibits

attached to the Complaint suggest that Grandinetti challenges his transfers from

Hawaii to numerous Mainland prison facilities since approximately 1998 and seeks

information on his legal status as a Hawaii state prisoner.

      Grandinetti has accrued three strikes pursuant to 28 U.S.C. § 1915(g),1 and

may not proceed without prepayment of the filing fee unless his pleadings show



      1
       See, e.g., Grandinetti v. FTC Seg. Unit Staff, 426 F. App’x 576 (9th Cir. 2011);
Grandinetti v. Abercrombie, Civ. No. 15-00007 LEK-RLP (D. Haw. 2015); Grandinetti v.
Shimoda, Civ. No. 05-00442 JMS-BMK (D. Haw. 2005); Grandinetti v. Stampfle, Civ. No. 05-
00692 HG-LEK (D. Haw. 2005).
that he was in imminent danger of serious physical injury at the time that he

brought this action. See Andrews v. Cervantes, 493 F.3d 1047, 1053, 1055 (9th

Cir. 2007). Nothing within the record remotely suggests that Grandinetti is or was

in imminent danger of serious physical injury when he filed this action, particularly

by any conduct of the named Defendants, or that there is a continuing practice that

injured him in the past that poses an “ongoing danger.” Id. at 1056.

         Grandinetti’s request to proceed in forma pauperis is DENIED, and this

action is DISMISSED without prejudice. This does not prevent Grandinetti from

moving to reopen the present action, or from refiling a new action raising these

“claims,” with concurrent payment of the civil filing fee. The Clerk is DIRECTED

to terminate this case and enter judgment. The Court will take no further action

beyond processing a notice of appeal.

         IT IS SO ORDERED.
         DATED: December 9, 2019 at Honolulu, Hawai‘I



                                                         /s/ Derrick K. Watson
                                                         Derrick K. Watson
                                                         United States District Judge




Grandinetti v. Roth, et al., No. 1:19-cv-00634 DKW-RT; 3 Stks 19, Grandinetti 19-634 dkw (1983)




                                                            2
